Citation Nr: 1441215	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-40 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date prior to April 9, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD) with cognitive and mood disorder features.

2.  Entitlement to an effective date prior to April 9, 2008 for the grant of service connection for migraines.

3.  Entitlement to an effective date prior to April 9, 2008 for the grant of service connection for traumatic brain disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1973, and from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge (AVLJ) via videoconference in October 2012.  A transcript of his hearing has been associated with the record.

The Board notes that the Veteran had also perfected an appeal with respect to claims of entitlement to service connection for a right upper extremity disability and for a total rating based on unemployability (TDIU); however, service connection was granted for right hand tremor in a January 2012 rating decision.  Thus, in light of a full grant of the benefit sought on appeal, this issue is no longer in appellate status.  The Board additionally notes that the January 2012 rating decision also increased the evaluation of the Veteran's psychiatric disorder to 100 percent, effective the date of receipt of his April 2008 claim.  In light of the grant of a 100 percent schedular rating, the issue of entitlement to a TDIU is rendered moot.


FINDINGS OF FACT

1.  In September 1984, the RO denied service connection for back and head injuries because the Veteran failed to cooperate with the development of his claims; the Veteran did not appeal.

2.  The Veteran submitted claims of entitlement to service connection for a psychiatric condition, migraines, and traumatic brain injury in April 2008; there are no communications between the September 1984 decision and the April 2008 submission which may be considered a formal or informal claim for service connection.


CONCLUSION OF LAW

The criteria for an effective date prior to April 9, 2008, for the grant of service connection for PTSD, migraines, and traumatic brain disease have not been met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In April 2008, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  Subsequent notices advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

As noted above, the Veteran was also afforded a hearing before an AVLJ during which he and his wife presented oral argument in support of the claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b) (1) (West 2002). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  

The record reflects that service connection for head and back injuries was administratively denied in September 1984 based on the Veteran's failure to cooperate with the development of those claims.  

The next communication from the Veteran was received in April 2008, wherein he requested service connection for hearing loss, tinnitus, a psychiatric condition, a scar on his head, and traumatic brain injury to include migraines.  

In April 2009, the VA Director of Compensation and Pension determined that there was no clear and unmistakable error in the September 1984 rating decision.

In a May 2009 rating decision, the RO granted service connection for PTSD with cognitive and mood disorder features, a scar of the left scalp, migraines, and traumatic brain disease; an effective date of April 9, 2008 was assigned, based on the date of receipt of the Veteran's claim.  

Subsequently, the Veteran, through his representative, requested an earlier effective date for the grant of service connection for PTSD, migraines, and traumatic brain disease.  During his October 2012 hearing, the Veteran testified that he did not remember the in-service accident that resulted in his injuries.  

In various written statements, the Veteran's wife and daughter have described the in-service injuries and the Veteran's behavior during and following service.  

The Board acknowledges the Veteran's belief that the effective date for the grant of service connection should be the date following his separation from service, and is sympathetic to his reports and those of his family members.  Unfortunately, the pertinent and undisputed facts in this case are that the Veteran submitted his claim of entitlement to service connection for a psychiatric disorder and traumatic brain injury residuals on April 9, 2008, and that service connection was subsequently granted based on this initial claim.  Despite the Veteran's history of a previous claim for VA benefits, review of the record reveals that there are no prior documents that can be construed as a claim, informal claim or an intent to file a claim of entitlement to service connection for a psychiatric disorder.  Moreover, there is no indication of a claim, informal claim, or intent to file a claim of entitlement to service connection for any residuals of the in-service head injury from the time of the September 1984 rating until receipt of the Veteran's claim on April 9, 2008.

Under the law, the earliest effective date and the appropriate effective date in this case is April 9, 2008, the date of receipt of the Veteran's claim for service connection. 


ORDER

Entitlement to an effective date prior to April 9, 2008 for the grant of service connection for PTSD with cognitive and mood disorder features is denied.

Entitlement to an effective date prior to April 9, 2008 for the grant of service connection for migraines is denied.

Entitlement to an effective date prior to April 9, 2008 for the grant of service connection for traumatic brain disease is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


